Citation Nr: 0828929	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  06-27 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for amputation above 
the right knee as secondary to service-connected disabilities 
of the right leg.

2.  Entitlement to a temporary and total evaluation due to 
surgery requiring convalescence.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1941 to 
January 1946, from March 1946 to March 1949 and from June 
1949 to May 1962.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in March 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

Matter for referral

In his March 2006 notice of disagreement, the veteran stated 
that "My peripheral vascular disease is related to my 
service-connected injuries."  It is unclear whether the 
veteran is attempting to raise a claim of entitlement to 
secondary service connection for peripheral vascular disease.  
Accordingly, that matter is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The competent medical evidence of record does not 
indicate that a medical nexus exists between the veteran's 
service-connected right leg disabilities and his amputation 
above the right knee.

2.  Surgical amputation performed in October 2005 was not 
required for a service-connected disability. 


CONCLUSIONS OF LAW

1.  Amputation above the right knee is not proximately due to 
nor is the result of the veteran's service-connected 
disabilities.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.310 (2007).

2.  The criteria for the assignment of a temporary total 
disability rating for a service-connected disability due to 
convalescence are not met.  38 C.F.R. § 4.30 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

With regard to claims for service connection for a 
disability, the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of the 
claim: (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, upon receipt of an application for a 
service connection claim, VA must review the information and 
the evidence presented with the claim and provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application including notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

A November 2005 VCAA letter informed the veteran of what 
evidence was required to substantiate his claims for service 
connection for amputation above the right knee as secondary 
to service-connected disabilities and a temporary and total 
evaluation due to surgery requiring convalescence.  This 
letter also informed him of his and VA's respective duties 
for obtaining evidence.  The VCAA letter requested the 
veteran to provide any evidence in his possession and he was 
informed that it was ultimately his responsibility to ensure 
that VA received any evidence not in the possession of the 
Federal government.  

The veteran was also informed of the disability rating and 
the effective date; however, this portion of the duty to 
notify was satisfied subsequent to the initial AOJ decision 
by way of a letter sent to the veteran in March 2006.  The 
Board finds that this error was not prejudicial to the 
veteran because the actions taken by VA after providing the 
notice have essentially cured the error in the timing of 
notice.  Not only has the veteran been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims and given ample time to respond, but the AOJ also 
readjudicated the case by way of the statement of the case 
issued in August 2006 after the notice was provided.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as a statement of the case 
or supplemental statement of the case, is sufficient to cure 
a timing defect).  For these reasons, it is not prejudicial 
to the veteran for the Board to proceed in deciding this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  Therefore, the Board finds 
that the requirements of VCAA regarding the duty to notify 
have been met for the claims and that VA has no further duty 
prior to Board adjudication. 

With regard to the duty to assist, the claims file contains 
service medical records, VA treatment records, private 
treatment records and two VA opinions.  Additionally, the 
claims file contains the veteran's statements in support of 
his claim.  The Board has carefully reviewed such statements 
and it concludes that he has not identified further available 
evidence not already of record.  The veteran sent the VCAA 
notice response in February 2006 and checked the box stating 
that he had no other information or evidence to give VA to 
substantiate his claims and to decide his claims as soon as 
possible.  There is no other indication in the file that 
there are additional relevant records that have not yet been 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been developed properly and sufficiently 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claims.

II.  Merits of the Claim for Service Connection

The veteran filed a claim for service connection for above 
the right knee amputation in October 2005 as secondary to his 
service-connected disabilities of the right leg, which 
includes a shell fragment wound (MG XII), osteomyelitis of 
the right tibia and degenerative joint disease of the right 
knee and ankle.  [The Board observes in passing that the 
veteran is also service-connected for post traumatic stress 
disorder, lumbosacral strain, bilateral hearing loss and 
hemorrhoids; however, his contentions concern only the 
service-connected right leg disorders.]  The RO denied his 
claim.  The veteran appeals this decision.

Service connection for a claimed disability may be 
established on a secondary basis for a disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service-connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  See 38 
C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc) reconciling Leopoldo v. Brown, 4 Vet. App. 
216 (1993) and Tobin v. Derwinski, 2 Vet. App. 34 (1991).

The medical evidence shows that the veteran's right leg was 
amputated above the knee in October 2005 due to gangrene.  
Thus, the veteran has a current disability and the first 
criterion for service connection has been met.  See 38 C.F.R. 
§ 3.310(a).

However, the second criterion has not been met, as the 
competent medical evidence of record does not show that the 
amputation above the right knee was caused by or aggravated 
by his service-connected right leg disabilities.  
Specifically, the February 2006 VA examiner reviewed records 
related to the service-connected gunshot wound of the right 
leg, which evidenced multiple episodes of osteomyelitis in 
the right lower extremity in the 1940s.  He noted the gunshot 
wound and resultant osteomyelitis "would have been one of a 
number of factors that would play into disease in that 
extremity, which would prevent healing, but the overall 
factor appears to be severe peripheral vascular disease."  
His overall impression was that it was "less likely than not 
that this veteran's specific gunshot wound to the right lower 
extremity caused his right above-knee amputation."  

The RO subsequently requested another medical opinion to 
consider secondary service connection based upon aggravation.  
See Allen, supra.  After a review of the claims file, the 
June 2006 VA examiner also determined that the veteran's 
amputation was due to his non service-connected peripheral 
vascular disease, which he further determined was due to his 
underlying atherosclerotic risk factors.  In addressing the 
issue of aggravation, the June 2006 VA examiner further 
opined that the service-connected shell fragment wound of the 
muscle did not exacerbate the non service-connected 
peripheral vascular disease which ultimately caused his 
amputation.  

There is no competent medical evidence contrary to the 
findings of the February 2006 and June 2006 VA examiners.  
The only evidence that indicates the veteran's right lower 
extremity amputation is related to his service-connected 
right leg disabilities is from the veteran's own statements.  
Lay persons can provide an account of observable symptoms.  
See Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  
However, lay assertions regarding medical matters, such as an 
opinion on the etiology of the veteran's peripheral vascular 
disease which led to the amputation above the right knee, 
have no probative value because lay persons are not competent 
to offer medical diagnoses or opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (professional 
opinions are required to address areas of knowledge requiring 
expertise).  As the competent medical evidence does not link 
the veteran's amputation above the right knee to his service-
connected disabilities, service connection on a secondary 
basis is not warranted.

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt rule is not for application.  
See Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001); 
see also 38 U.S.C.A. § 5107.  Accordingly, the Board finds 
entitlement to service connection for amputation above the 
right knee as secondary to the service-connected disabilities 
of the right leg is not warranted.

III.  Merits of the Claim for Convalescence

The veteran argues that he is entitled to a temporary total 
rating for a period of convalescence after the October 2005 
amputation above the right knee. 
 
A total disability rating (100 percent) will be assigned if 
treatment of a service-connected disability resulted in: (1) 
surgery necessitating at least one month of convalescence; 
(2) surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight- bearing prohibited); 
(3) immobilization by cast, without surgery, of one major 
joint or more. 38 C.F.R. § 4.30(a) [Emphasis added]. 
 
The salient point to be made about the requirements stated 
above for receiving a temporary total rating under 38 C.F.R. 
§ 4.30 is that hospitalization or treatment must be for a 
service-connected disability.  As stated in the above, the 
veteran's amputation above the right knee is not a service-
connected disability.  Therefore, as a matter of law, a 
temporary total rating may not be assigned based on the 
October 2005 period of hospitalization and any resultant 
convalescence occasioned by the amputation.  
In this case, where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
BVA terminated because of the absence of legal merit or the 
lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  Thus, the claim for a temporary total 
rating based on a temporary total rating based on a period of 
convalescence is without legal merit and the benefits sought 
must be denied.


ORDER

Entitlement to service connection for amputation above the 
right knee as secondary to the service-connected disabilities 
of the right leg is denied.

Entitlement to a temporary and total evaluation due to 
surgery requiring convalescence is denied.



____________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


